      Case 2:21-cv-00122-DLR Document 38 Filed 09/13/21 Page 1 of 5




 1   TODD KIM
     Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   REUBEN S. SCHIFMAN
 5   TYLER M. ALEXANDER
     ERIKA NORMAN
 6   Trial Attorneys
 7   Natural Resources Section
     150 M St. NE, Third Floor
 8   Washington, D.C. 20002
 9   (202) 305-4224 (Schifman)
     (202) 598-3314 (Alexander)
10   (202) 305-0475 (Norman)
11   Reuben.Schifman@usdoj.gov
     Erika.norman@usdoj.gov
12   Tyler.alexander@usdoj.gov
13   Attorneys for Federal Defendants

14                        THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
15                                PHOENIX DIVISION
16
17   Arizona Mining Reform Coalition, et al.,     CIVIL NO. 2:21-cv-00122-DLR
18
                          Plaintiffs.             JOINT STATUS REPORT
19
20          vs.

21   United States Forest Service, et al.,
22
                          Defendants.
23
            vs.
24
25   Resolution Copper Mining, LLC,
26
                          Defendant-Intervenor.
27
28
         Case 2:21-cv-00122-DLR Document 38 Filed 09/13/21 Page 2 of 5




 1           Pursuant to this Court’s Order (ECF No. 35), Plaintiffs and Federal Defendants
 2   submit the following Joint Status Report:1
 3   Background
 4           On January 15, 2021, the Forest Service published the Final Environmental Impact
 5   Statement (“FEIS”) and Draft Record of Decision (“DROD”) for the Resolution Copper
 6   Project and Land Exchange. On January 22, 2021, Plaintiffs filed a Complaint (ECF No.
 7   1) challenging the legality of the FEIS and related Forest Service actions and omissions.
 8   Plaintiffs also filed a Motion for Preliminary Injunction (ECF No. 9) to block the
 9   Exchange. Resolution Copper Mining, LLC (“Resolution”) intervened. Subsequently,
10   on March 1, 2021, the Forest Service informed Plaintiff, via email, that it was rescinding
11   the challenged FEIS and DROD. On March 2, 2021, the Federal Defendants filed a
12   Notice of Superseding Agency Action and Opposition to Plaintiffs’ Motion for a
13   Preliminary Injunction (ECF No. 26).
14           In that Notice, the Federal Defendants stated that the proposed Land Exchange
15   would not go forward “until the FEIS is re-published,” which would be “at least several
16   months” from now. Id. at 3. Plaintiffs and the Federal Defendants then entered a Joint
17   Stipulation on March 3, 2021, obviating the need for a hearing on Plaintiffs’ Injunction
18   Motion (ECF No. 28). Plaintiffs then filed a Notice withdrawing their Motion for
19   Preliminary Injunction (ECF No. 29), which was acknowledged by this Court (ECF No.
20   30). Plaintiffs and Federal Defendants then jointly requested that this case be stayed
21
     pending the Forest Service’s issuance of a future FEIS and DROD, which the Court
22
     granted. ECF No. 35. The Forest Service will provide at least 60 days’ notice to
23
     Plaintiffs’ counsel and the public before any future FEIS and DROD for the subject Land
24
     Exchange and Project is issued. The Forest Service will also file such notice with this
25
26
     1
       Counsel for Resolution has stated to counsel for Plaintiffs and Federal Defendants that
27   Resolution does not concede that Federal Defendants had authority under the NDAA to
28   rescind publication of the FEIS. Resolution does not join this Joint Status Report and
     takes no position on the Joint Status Report.

                                                  1
       Case 2:21-cv-00122-DLR Document 38 Filed 09/13/21 Page 3 of 5




 1   Court. The Court’s Order staying the case directs the Parties to submit a status report
 2   every 90 days to apprise the court of any developments.
 3   Federal Defendants’ Statement
 4          Federal Defendants rescinded the FEIS and DROD “in order to reinitiate
 5   consultation with [the] Tribes and ensure impacts have been fully analyzed.” ECF No. 36
 6   at 1. The agency has undertaken a significant effort over the last several months to
 7   review prior consultation efforts. On September 10, 2021, USDA sent letters to the
 8   Tribes reinitiating consultation and proposing an initial virtual listening session on
 9   October 19, 2021. Resolution Cooper and other stakeholders were also notified of the
10   proposed October 19 listening session.
11          In accordance with the Court’s Order, Defendants will provide 60 days’ notice to
12   Plaintiffs’ counsel, the public, and this Court before any future FEIS and DROD for the
13   subject Land Exchange and Project is issued. The Parties will provide another Joint
14   Status Report in 90 days.
15   Plaintiffs’ Statement
16          Plaintiffs support this Joint Status Report but note that none of the Plaintiffs have
17   received any communications or notices from the Federal Defendants regarding the
18   purported “listening session” on October 19, 2021.
19
20          Submitted this 13th day of September, 2021,
21                                       TODD KIM
22                                       Assistant Attorney General
                                         U.S. Department of Justice
23                                       Environment & Natural Resources Division
24
                                         /s/ Erika Norman
25                                       Reuben Schifman
                                         Tyler Alexander
26                                       Erika Norman
27                                       Trial Attorneys
                                         Natural Resources Section
28                                       150 M St. NE, Third Floor

                                                   2
     Case 2:21-cv-00122-DLR Document 38 Filed 09/13/21 Page 4 of 5




 1                              Washington, D.C. 20002
                                (202) 305-4224 (Schifman)
 2
                                (202) 598-3314 (Alexander)
 3                              (202) 305-0475 (Norman)
                                Reuben.Schifman@usdoj.gov
 4                              Tyler.alexander@usdoj.gov
 5                              Erika.norman@usdoj.gov
 6                              Attorneys for Federal Defendants
 7
                                /s/ Roger Flynn
 8                              Roger Flynn (CO Bar # 21078) (pro hac vice)
 9                              Jeffrey C. Parsons (CO Bar #30210) (pro hac vice)

10                              WESTERN MINING ACTION PROJECT
11                              P.O. Box 349
                                440 Main St., #2
12                              Lyons, Colorado 80540
                                303-823-5738
13
                                Email: wmap@igc.org
14
                                Marc D. Fink (MN Bar #343407) (pro hac vice)
15
                                CENTER FOR BIOLOGICAL DIVERSITY
16                              209 East 7th Street
                                Duluth, Minnesota 55805
17                              218-464-0539
18                              Email: mfink@biologicaldiversity.org
19                              Allison N. Melton (CO Bar #45088) (pro hac vice)
20                              CENTER FOR BIOLOGICAL DIVERSITY
                                P.O. Box 3024
21                              Crested Butte, CO 81224
22                              970-309-2008
                                Email: amelton@biologicaldiversity.org
23
24                              Attorneys for All Plaintiffs

25                              /s/ Susan Montgomery
                                Susan B. Montgomery (AZ Bar # 020595)
26
                                Robyn L. Interpreter (AZ Bar # 020864)
27                              MONTGOMERY & INTERPRETER, PLC
                                3301 E. Thunderbird Rd.
28
                                Phoenix, AZ 85032

                                          3
     Case 2:21-cv-00122-DLR Document 38 Filed 09/13/21 Page 5 of 5




 1                              (480) 513-6825
                                Email: smontgomery@milawaz.com
 2
                                Email: rinterpreter@milaz.com
 3                              Attorneys for the ITAA
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        4
